—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered December 3, 1998, convicting defendant upon his plea of guilty of the crimes of aggravated unlicensed operation of a motor vehicle in the first degree and driving while intoxicated.
In satisfaction of a three-count indictment, defendant entered a plea of guilty of aggravated unlicensed operation of a motor vehicle in the first degree and driving while intoxicated in violation of Vehicle and Traffic Law § 1192 (2). Defendant was sentenced to a six-month jail term and five years’ probation. On appeal, defense counsel seeks to be relieved of her assignment on the ground that no nonfrivolous issues exist. Upon our review of the record and defense counsel’s brief, we agree. The record establishes that defendant entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement. The judgment is, therefore, affirmed and application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.